DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Frumkin et al. (WO 2017/006317) discloses a method for sensitive detection of methylation changes in a DNA sample (alterations in DNA methylation) (abstract), the method comprising: 
 (b) subjecting the DNA sample (DNA from a urine sample) to methylation ratio analysis by digesting the DNA sample with at least one methylation-sensitive restriction endonuclease, co-amplifying from the digested DNA at least one restriction locus differentially methylated between normal (healthy DNA) and disease DNA (bladder cancer DNA) and at least one control locus in a single reaction mixture (amplifying at least the restriction locus… and a control locus in the digested DNA sample) (see steps (a)-(b), p. 8, para. 3), and comparing a ratio between signal intensities of the amplification products of each of said at least one restriction locus and the control locus to at least one reference ratio (detecting a high probability score for said ratio) (see steps (c)-(e), p. 8, para. 3), thereby detecting methylation changes in the DNA sample (identifying bladder cancer in the human subject) (see step (e), p. 8, para. 3). 
However, the prior art neither teaches nor fairly suggests a method comprising a step (a) providing a DNA sample, wherein the DNA sample contains less than 5% single-stranded DNA (ssDNA); and thereby detecting methylation changes in the DNA sample at a detection sensitivity of at least 1:100.
Frumkin discloses a system (kit) (p. 31, para. 7) for detecting methylation changes in a DNA sample (alterations in DNA methylation) (abstract), the system comprising: 
(b) components for carrying out a methylation ratio analysis (measuring methylation ratio) (p. 6, lines 24-26), comprising: 
(i) at least one methylation-sensitive restriction endonuclease (at least one methylation-sensitive restriction enzyme) for digesting the DNA sample (p. 31, lines 30-33); 
(ii) a plurality of primer pairs for co-amplification of a plurality of genomic loci in a single reaction mixture (p. 31, line33 to p. 32, line 1) from the DNA sample following digestion, wherein the plurality of genomic loci comprises at least one restriction locus differentially methylated between normal (healthy DNA) and disease DNA (bladder cancer DNA) (see step (b), p. 8, para. 3; the kit is for identification of bladder cancer according to the method of the present invention, p. 31, lines 31-32) and at least one control locus (amplifying at least the restriction locus… and a control locus in the digested DNA sample) (see steps (a)-(b), p. 8, para. 3); and 
(iii) computer software stored on non-transitory computer readable medium (the kit may further comprise a computer software) (p. 32, line 23), the computer software directs a computer processor to determine methylation changes in the DNA sample based on a comparison of a ratio of signal intensities of the restriction locus and the control locus following amplification to a reference ratio (see step (c), p. 6, lines 31-32 to p. 7, lines 1-2; the kit is for identification of bladder cancer according to the method of the present invention, p. 31, lines 31-32).
However, the prior art neither teaches nor fairly suggests a system comprising (a) a DNA sample, wherein the DNA sample contains less than 5% single-stranded DNA (ssDNA); and a computer software stored on non-transitory computer readable medium wherein the methylation changes determined at a detection sensitivity of at least 1:100.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797